Citation Nr: 1341473	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  13-09 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) fund.  


WITNESSES AT HEARING ON APPEAL

Appellant, M.R. (daughter), and J.R. (interpreter)


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).  

The appellant alleges that he had recognized guerrilla in the service of the Armed Forces of the United States during World War II.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of administrative decision issued in December 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

In early 2013, the claim was remanded for scheduling of a personal hearing.  The appellant, the appellant's, and an interpreter testified before the undersigned Acting Veterans Law Judge in November 2013.  A transcript of the hearing is of record.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDING OF FACT

The National Personnel Records Center (NPRC), the federal agency charged to verify service for a service department, has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.  







CONCLUSION OF LAW

The appellant does not have recognized active military service as required to establish eligibility for FVEC Fund benefits.  38 U.S.C.A. § 501(a) (West 2002 & Supp. 2013); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

The VCAA does not apply in this case because there is no reasonable possibility that any further assistance would aid the appellant in substantiating the claim.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

Governing Law

The appellant seeks a one-time payment from the FVEC Fund under the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002 (enacted February 17, 2009) (to be codified in Title 38 of the United States Code: Veterans' Benefits).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.  The Secretary of VA is to administer the Fund consistent with applicable provisions of the Title 38 of the United States Code.  

Under Section 1002, an eligible person is any person: (1) who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (2) any person who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (3) any eligible person was discharged or released from service under conditions other than dishonorable.  See 38 C.F.R. § 3.40 (eligibility for VA benefits for certain Philippine service).  

For the purpose of establishing evidence of service, the Department of Veterans Affairs may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the Department of Veterans Affairs the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a) (2013).  

When the claimant does not submit evidence of service or the evidence submitted does not meet the stated requirements, the Department of Veterans Affairs will request verification of service from the service department.  38 C.F.R. § 3.203(c) (2013).  The NPRC is the federal agency charged to verify service for a service department.  

The findings of the U.S. service department verifying a person's service are binding on VA for the purpose of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  

Background

The appellant alleges that he served from 1943 to 1945 with a recognized guerilla unit of the Commonwealth Army of the Philippines that was specifically recognized as being in the service of the Armed Forces of the United States.  

As proof of qualifying service, the appellant submitted several pieces of evidence in March 2009.  Specifically, he provided a copy of his postal identification card and an identification card issued by the Republic of the Philippines, Office of Senior Citizen Affairs, in May 1996.  The appellant also provided his Application for Old Age Pension that was submitted to the Philippines Veterans Affairs Office (PVAO) in June 1992.  He also submitted a statement signed in June 1992 in which he attested that the appellant served with the Hukbalahap underground guerilla resistance movement as a First Aider assigned to the "Medical Corps." of the RC-8 Hukbalahap Unit.  Specifically, he was assigned to the "Station Hospital as Attendant."  

In November 2009, the RO submitted a verification of service request to the National Personnel Records Center (NPRC), noting that the appellant's name was listed as a common name in the Reconstructed Recognized Guerrilla Roster (RRGR) maintained at the RO.  The request cited the appellant's name as Ricardo Felipe Rivera, and also provided the date and place of his birth, the names of his parents, his reported dates of service, and his reported unit of service (RC 8 Medical Corps).  In December 2009, the NPRC reported that the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the Service of the United States Armed Forces.  

In March 2011, the RO submitted another request to NPRC, noting there was an additional name under which the appellant's service might be verified, Emeterio Rivera.  In May 2011 the NPRC responded that the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the Service of the United States Armed Forces.  

In November and December 2012, the RO again submitted requests to NPRC, noting the following names under which the appellant's service might be verified - Emeterio Rivera, Ricardo Felipe Rivera, and Ricardo Rivera.  In November 2012 and January 2013, the NPRC responded that the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the Service of the United States Armed Forces.  

In March 2013, the appellant submitted a VA Form 9 which was accompanied by a written statement in support of his claim.  In this statement, he noted that the roster of Hukbalahap with file number of 118-1 was of record.  As he was a member of Hukbalahap under the leadership of Chairman Luis Taruc, he pleaded for humanitarian consideration for recognition during World War II from 1943 to 1945 (in the side of the allied forces against common enemies, the Japanese."  

At the November 2013 personal hearing, testimony was provided by the Veteran, his daughter, and interpreter, which essentially reiterated the sentiments recorded in the VA Form 9.  Moreover, at the hearing the appellant testified that he served as a member of the movement which was an association against the Japanese, and that such should be recognized by Philippine Government and the United States.  

Analysis

Philippine veterans are not eligible for VA benefits unless a United States service department certifies their qualifying service.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  Review of the evidence in this case shows the appellant has not had qualifying service as certified by the service department.  Accordingly, the threshold requirement for legal eligibility for one-time payment from the FVEC Fund is not shown.  38 U.S.C.A. § 107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.41 (2013).  

The documents submitted by the appellant are not official documents of a U.S. service department.  Therefore, these documents fail to satisfy the requirements of 38 C.F.R. § 3.203(a) as acceptable proof of service.  As the documents were not issued by a U.S. service department, the RO sought verification of service from the NPRC, the federal agency charged to verify service for a service department.  The NPRC certified in December 2009, May 2011, November 2012, and January 2013 that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

The Board acknowledges that the appellant is competent to report the circumstances of his service.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, only the service department can establish if and when a person was serving on qualifying active service.  Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  The findings of the U.S. service department through the NPRC are binding on VA for the purpose of establishing service in the U.S. Armed Forces.  Duro, 2 Vet. App. 530, 532 (1992).  

The appellant has provided no further evidence or information that would warrant a request for recertification from a U.S. service department, and no further development is needed.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994) (recertification with evidence of erroneous spelling of name); Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (recertification when there is newly received relevant evidence since the negative certification).  

As the appellant has not submitted acceptable evidence of service under 38 C.F.R. § 3.203(a) (2012), and as a U.S. service department has not verified his service under 38 C.F.R. § 3.203(c) (2012), he is not legally eligible for the FVEC Fund benefit under the American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5.  The Board is sympathetic toward the appellant, but is bound by law, and its decision is dictated by the relevant statutes and regulations.  See 38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2012); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

Accordingly, the law is dispositive, and the claim must be denied because of the lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  









ORDER

Entitlement to a one-time payment from the FVEC find is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


